DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Ophardt655, Mok, Yang, and Ophardt014 fails to teach, show, suggest, or render obvious a first zone extending from R-R1 to trigger a dispensing function and a second zone extending from R1-R2 which triggers the dispenser or display to power up. However Ophardt655 discloses at least three zones defined along the third axis extending from the face of the dispenser at a distance R2 a single dot is displayed (46,76 figure 14, para 0323), between R2 and R1 is a second zone and the number of dots is increased. Between a distance R1 and Ralert is a first zone defined as the optimal range for triggering the dispensing functions (46,76 figure 15,16, para 0326). Between a distance Ralert and R is an alert zone which triggers an alert or alarm that the user is too close to the dispenser. Mok teaches only two zones, a first zone extending from the face of the dispenser to trigger the dispenser (‘dispensing zone’, para 0069, figure 3B) and a second zone which powers up the dispenser (‘detection zone’, ‘second scanning rate’, para 0069,0029, figure 3B). If one were to eliminate from Ophardt655 its alert zone from because they did not care if the user touched the mirror, the entire range R-R1 could be used to triggering dispensing as taught by Mok. Mok also teaches powering up the dispenser from a low-power mode to a high-power mode to save power till a user is detected in a range R1-R2. For at least the foregoing reasons claim 1 and its dependent claims stand rejected. 
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 fails to further limit claims 2 from which it depends. Claim 2 depends from claim 1 and claim 1 already includes the limitation “wherein the first zone is closer to the dispenser than the second zone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al. US 2017/0215655 in view of Mok et al. US 2008/0116356.
Ophardt discloses a dispenser for dispensing a hygiene product, comprising:
(Re claim 1,2) “a housing including a first a side face and a second side face located opposite from the first side face alone a first axis to define a housing length, a rear face interposed between the first and second side faces and extending along a second axis orthogonal to the first axis to define a housing height, and a front face located between the first and second side faces and arranged a distance away from the rear face along a third axis orthogonal to the first and second axes to define a house thickness” (10 figure 12).  “a display on the front face” (12 figure 12). “a time-of-flight sensor for measuring a position of an object relative to the dispenser” (para 0320). “a controller configured to selectively operate at least one function of the dispenser based on the measured position of the object relative to the dispenser” (para 0356). “wherein the controller is configured to operate a first function of at least one function when the measured position is in a first zone extending along the third axis from a first point … to a second point (R1)” (46,76 figure 15,16, para 0326). “wherein the controller is configured to operate a second function … when the measured position is in a second zone extending along the third axis from the second point (R1) to a third point (R2) located a second distance (R1-R2) away from the first zone” (46,76 figure 14, para 0323). “wherein the first function is a dispensing function and the second function is one or both of a power-up function to power up … a display function corresponding to the display” (para 0323, 0326). “wherein the first zone is closer to the dispenser than the second zone” (para 0323, 0326, figure 14-16).
Ophardt does not disclose that the first zone extending from a first point (R) located adjacent to the front face to a second point (R1) and powering up the dispenser in the second zone by increasing the sample rate of the sensors.
Mok teaches that the first zone extending from a first point (R) located adjacent to the front face to a second point (R1) and powering up the dispenser in the second zone by increasing the sample rate of the sensors. (‘dispensing zone’, ‘detection zone’, ‘second scanning rate’, para 0069,0029, figure 3B). The higher scan rate increases accuracy of the sensor but increase the power consumption of the dispenser.
It would have been obvious to one skilled in the art to modify the system of Ophardt to include that the first zone extending from a first point (R) located adjacent to the front face to a second point (R1) and powering up the dispenser in the second zone because having the dispensing zone extend from (R-R1) would provide a larger detection area making it easier from the user to trigger dispensing and powering up the dispenser by increasing the sample rate when triggered an object in the second zone allows the dispenser to consume less power when no object is present.
(Re claim 3) “wherein the controller is configured to operate a first function of the at least one function when the measured position is in a first zone, and wherein the controller is configured to operate a second function of the at least one function when the measured position is in a second zone” (para 0356)
(Re claim 4) “The dispenser of claim 3, wherein the first function is a dispensing function” (para 0357).
(Re claim 5) “The dispenser of claim 3, wherein the second function is a power-up function or a display function” (58 figure 7, para 0010).

(Re claim 6)”The dispenser of  claim 2, wherein the first zone is closer to the dispenser than the second zone” (para 0010).

Ophardt discloses a method of operating at least one function of a dispenser for dispensing a hygiene product, the method comprising:
(Re claim 15) “measuring with a time-of-flight sensor a position of an object relative to the dispenser” (para 0320). “using a controller to selectively operate the at least one function of the dispenser based on the measured position of the object relative to the dispenser” (0356).
(Re claim 16) “wherein the first zone is closer to the dispenser than the second zone” (para 0010).

Claim 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt655/Mok in view of Yang et al. US 2013/0200097.
Ophardt655/Mok discloses the dispenser as rejected above.
(Re claim 7, 17) Ophardt655/Mok does not disclose that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities.
Yang teaches that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities (para 0195, 0214, 0261, ‘distance’, ‘speed’, ‘path’).
It would have been obvious to one skilled in the art to modify Ophardt655/Mok to include that the controller is configured to calculate a velocity of the object relative to the dispenser based on measured positions of the object, and wherein the controller is configured to operate a first function of the at least one function if the velocity is within a first predetermined range of velocities because it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 8) “The dispenser of claim 7, wherein the first function is a dispensing function which dispenses a first amount of hygiene product” (para 0357).
(Re claim 9,10,17) Ophardt655/Mok /Yang discloses the dispense ras rejected in claim 7 and 8.
Ophardt655/Mok /Yang discloses that velocity (speed) can be used to determine an amount of hygiene product. Determining an amount based on speed implies that there are at least two amounts and at least two speeds to indicate the amounts. When you have two different values one is always smaller than the other (para 0195, 0214, 0261, ‘distance’, ‘speed’, ‘path’, ‘amount’; Yang).
It would have been obvious to one skilled in the art that using a smaller velocity to indicate dispensing a smaller amount and a larger velocity to dispense a larger amount would have been obvious to one skilled in the art and provides that it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 11) “The dispenser of claim 7, wherein the first function is a display function which displays a first piece of information” (para 0010).
(Re claim 12) Ophardt655/Mok discloses that different pieces of information are displayed based on which fluid is being dispensed triggered by the sensor (para 0013).
Yang teaches that ranges of velocities can be used to determine which fluid is to be dispensed (para 0195, 0214, 0261, ‘speed’, ‘types of liquid’).
It would have been obvious to one skilled in the art to modify the system of Ophardt655/Mok to include using different ranges of velocities to trigger which fluid is dispensed and display pieces of information associated with the fluid because it allows a single sensor to control the dispensing of multiple different fluids and/or the amount of fluid dispensed.
(Re claim 13) Ophardt655/Mok /Yang disclose the system of claim 7.
Yang teachings include the controller is configured to operate a function of the dispenser only if a direction of the velocity is towards the dispenser. (para 0195, 0214, 0261, ‘path’, ‘angle’).
It would have been obvious to one skilled in the art through routine experimentation to determine that only velocities towards the dispenser should be used to trigger a function because velocities away from the dispenser would logically indicate a user is leaving or moving away from the dispenser and dispensing while there is no user would be a waste.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt655/Mok in view of Ophardt et al. US 2017/0319014.
Ophardt655/Mok discloses the system as rejected in claim 1.
Ophardt655/Mok does not disclose wherein one of the at least one function is a communication function which communicates with an external entity.
Ophardt014 teaches one of the at least one function is a communication function which communicates with an external entity (para 0119).
It would have been obvious to one skilled in the art to modify the system of Ophardt655/Mok to include wherein one of the at least one function is a communication function which communicates with an external entity because it helps track when a dispenser needs to be refilled or services.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655